In a proceeding pursuant to Family Court Act article 4, the petitioner appeals from so much of an order of the Family Court, Richmond County (Clark, J.), dated January 13, 1997, as denied her objections to so much of an order of the same court (Panepinto, H.E.), dated October 8,1996, as, after a hearing, (1) determined that the respondent was not obligated to pay child support in the enhanced amount set forth in a prior order until he received notice of that order, and (2) adjusted the amount owed pursuant to that order accordingly.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the petitioner’s current contention, there is ample evidence in the record to support the Hearing Examiner’s determination that the respondent did not receive notice of the Family Court order reinstating his original support obligation until long after that order was issued. Accordingly, we discern no error in the Family Court’s modification of the amount owed by the respondent pursuant to that order.
The petitioner’s remaining contentions are without merit. Bracken, J. P., Miller, O’Brien and Santucci, JJ., concur.